Citation Nr: 1618539	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to bipolar disorder and chronic pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded this issue for further development in March 2015.  The case has now been returned for appellate review. 

The issues of service connection for chronic pancreatitis and gout were also on appeal and previously remanded by the Board.  In a September 2015 rating decision, service connection was awarded for these issues.  As this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board previously remanded this claim to afford the Veteran a VA examination to determine whether the Veteran's GERD was proximately due to or aggravated by his service-connected bipolar disorder.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran was afforded a VA examination in July 2015.  After examining the Veteran and reviewing the electronic record, the examiner determined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner rationalized that although the Veteran had been treated on a clinical basis for GERD, GERD is generally caused by physiologic or anatomic abnormality.  The Veteran's GERD began well after his period of service.  The examiner concluded that he could not connect the Veteran's GERD then, or now to the use of alcohol or bipolar disorder.  However, the examiner's rationale at least in part appeared to be based on the fact that GERD began well after the Veteran's service, which goes to direct causation as opposed to secondary.  In proffering an opinion, the examiner was also directed to address certain medical and lay evidence of record, including an Article 15 for alcohol intoxication, VA treatment records, VA examination reports and the Veteran's statements, which was not done.  Moreover, the examiner did not address whether the Veteran's GERD was aggravated by the Veteran's bipolar disorder as specifically directed by the Board.  

Importantly, the Veteran has also asserted that his GERD is secondary to his chronic pancreatitis for which service connection was awarded after the prior Board decision in a September 2015 rating decision.   However, a VA opinion has not been obtained to address whether the Veteran's GERD was proximately due to aggravated by his chronic pancreatitis.  

Moreover, a service treatment record with an unclear date does document that the Veteran was seen for gastrointestinal symptoms.  A VA opinion has not been obtained to determine whether the Veteran's GERD is directly related to service.  When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
  
Thus, for the reasons outlined above, the July 2015 examination with opinion is inadequate.  Accordingly, given the deficiencies described above in the July 2015 VA examination, the Board finds that an addendum opinion is necessary to address these deficiencies.

Moreover, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from approximately June 2005 to February 2015 from the Mountain Home Tennessee VA Medical Center (VAMC).  However, there appear to be prior treatment records.  In this regard, the July 2015 VA examiner noted that the Veteran's VA medical records showed that he was diagnosed as having GERD around 1998.  Moreover, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records prior to August 1999 and from January 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's VA treatment records dated prior to June 2005 and from February 2015 to the present.  

2.  Return the record to the VA examiner who provided the July 2015 opinion for an addendum opinion regarding the Veteran's GERD.  If the July 2015 VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the examiner should offer an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that GERD is caused by an incident, injury or disease in service; 

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that GERD is proximately due to, or caused by, the Veteran's service-connected psychiatric disorder and/or chronic pancreatitis, to include any medications taken for such disorders and the need to self-medicate with alcohol to either lessen or alleviate his psychiatric symptoms; and 

(c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that GERD has been aggravated by the Veteran's service-connected psychiatric disorder and/or chronic pancreatitis, to include any medications taken for such disorders and the need to self-medicate with alcohol to either lessen or alleviate his psychiatric symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.       

3.  After completing the above, the Veteran's claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




